BROWN, J.
Action to recover for services alleged to have been rendered defendants, in which plaintiffs had a verdict upon which judgment was rendered, and defendants Jones and Lawson appealed.
The only question presented by the assignments of error is whether the evidence presented by plaintiffs was sufficient to sustain the claim that they were employed by and rendered services for appellants. A careful reading of the record leads to the conclusion that the verdict, having been approved by the trial court, should not be disturbed.
The services for which recovery is sought were rendered by plaintiffs, if at all, in the case of Jones v. Minnesota & M. R. Co., 97 Minn. 232, 106 N. W. 1048, in which appellants herein were plaintiffs. The firm of Sjoberg Bros, was interested in the litigation to sustain the title to property involved therein which had been conveyed by them to Jones and Lawson, and they retained the plaintiffs to assist in the trial of the action; the plaintiffs Jones and Lawson being represented by other counsel. Jones and Lawson having recovered a verdict in *303that action, a member of plaintiffs’ firm stated to Jones that their services were no longer required and they would drop out of the case. It is claimed by plaintiffs that upon that statement being made to Jones he requested and urged them to remain in the case and conduct the litigation in the supreme court. Acting upon this request, plaintiffs continued to act with the other counsel, appeared and argued the appeal in this court, and thereafter brought this action to recover for the services so rendered. Defendant Jones denied having requested or urged plaintiffs to continue in the case, and it is insisted that their further appearance in the litigation was solely to protect the interests of Sjoberg Bros. While the evidence of a retainer by Jones and Dawson is not strong, still we think it sufficient to sustain the verdict. From the conversation between plaintiffs and Jones after the verdict was rendered, which the jury found took place as claimed, plaintiffs were justified in the belief and understanding that appellants desired their services, and, having so acted and thereafter rendered services of value to them, they are entitled to compensation therefor.
Judgment affirmed.